DETAILED ACTION
Response to Amendment
A Reply was filed 3 June 2022.  The amendments to the claims, drawings, specification, abstract, and title have been entered.  Claims 15-19 are pending.

EXAMINER'S AMENDMENT
An Examiner’s amendment to the record appears below to claims 15 and 18.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Brian Bozzo (Reg. No. 77,190) on 16 August 2022.

The claims have been amended as follows: 
In claim 15 at line 5, “cores, ,” has been changed to -- cores, --.
In claim 15 at line 6, “lead” has been changed to -- lead; --.
In claim 15 at line 6, “detector,” has been changed to -- detector, wherein the --.
In claim 15 at line 25, “fastening the target material holder” has been changed to -- fastening the target material holder to --.
In claim 15 at line 29, “monitoring location” has been changed to -- preselected axial location --.
In claim 18 at line 3, “cover” has been changed to -- cover, --.

Allowable Subject Matter
Claims 15-19 are allowable over the prior art of record.

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303


/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646